FILED
                             NOT FOR PUBLICATION                             AUG 31 2010

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



GURPREET SINGH,                                   No. 07-75070

               Petitioner,                        Agency No. A072-404-190

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 23, 2010 **

Before:        LEAVY, HAWKINS, and THOMAS, Circuit Judges.

       Gurpreet Singh, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s decision denying his application for asylum, withholding of removal, and

relief under the Convention Against Torture (“CAT”). Our jurisdiction is


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
governed by 8 U.S.C. § 1252. We review for substantial evidence, Lim v. INS, 224

F.3d 929, 933 (9th Cir. 2000), and we deny the petition for review.

      Substantial evidence supports the agency’s determination that Singh did not

establish past persecution or a well-founded fear of future persecution based on the

police’s investigatory arrests and mistreatment, because he failed to show a nexus

between the harm he and his family suffered and one of the statutorily protected

grounds. See Dinu v. Ashcroft, 372 F.3d 1041, 1044-45 (9th Cir. 2004)

(presumption that police harassment of alien is politically motivated arises only

where there appears to be no other logical reason for the persecution at issue).

      We lack jurisdiction to consider Singh’s newly raised argument that he is

entitled to asylum as a matter of discretion. See Barron v. Ashcroft, 358 F.3d 674,

678 (9th Cir. 2004) (no subject-matter jurisdiction over legal claims not presented

in administrative proceedings below). Accordingly, Singh’s asylum claim fails.

      Because Singh did not establish eligibility for asylum, it follows that he did

not satisfy the more stringent standard for withholding of removal. See Zehatye v.

Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).

      Substantial evidence also supports the agency’s conclusion that Singh is not

eligible for CAT relief because he failed to show it is more likely than not




                                          2                                    07-75070
he would be tortured if removed to India. See Wakkary v. Holder, 558 F.3d 1049,

1067-68 (9th Cir. 2009).

      Singh’s pending motion for a stay of removal is denied as moot. The

temporary stay of removal shall continue in effect until issuance of the mandate.

      PETITION FOR REVIEW DENIED.




                                          3                                   07-75070